Fourth Court of Appeals
                                       San Antonio, Texas
                                               June 27, 2014

                                           No. 04-14-00434-CV

                                      IN RE Thomas D. BRACEY

                                     Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

        On June 20, 2014, relator filed a petition for writ of mandamus. The court has considered
relator’s petition and is of the opinion that relator is not entitled to the relief sought. Accordingly,
the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion
will issue at a later date.

           It is so ORDERED on June 27th, 2014.


                                                                    _____________________________
                                                                    Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of June, 2014.



                                                                    _____________________________
                                                                    Keith E. Hottle
                                                                    Clerk of Court




1
 This proceeding arises out of Cause No. 2014CI02996, styled Thomas D. Bracey v. Marc Y. Zadik Revocable Trust
and Marc Y. Zadik, Individually, pending in the 57th Judicial District Court, Bexar County, Texas, the Honorable
Michael E. Mery presiding.